     Case 3:19-cv-01354-WQH-MDD Document 20 Filed 11/25/20 PageID.1431 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     MICHAEL D. KANE,                                  Case No.: 3:19-cv-01354-WQH-MDD
12
                                       Petitioner,       ORDER
13
       v.
14
       JOSIE GASTELO,
15
16                                   Defendants.
17
      HAYES, Judge:
18
             The matter before the Court is the Report and Recommendation issued by the
19
      Magistrate Judge (ECF No. 19).
20
            The duties of the district court in connection with a report and recommendation of a
21
      magistrate judge are set forth in Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §
22
      636(b). The district judge must “make a de novo determination of those portions of the
23
      report . . . to which objection is made” and “may accept, reject, or modify, in whole or in
24
      part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b).
25
      The district court need not review de novo those portions of a Report and Recommendation
26
      to which neither party objects. See Wang v. Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir.
27
      2005); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (“Neither the
28

                                                     1
                                                                            3:19-cv-01354-WQH-MDD
     Case 3:19-cv-01354-WQH-MDD Document 20 Filed 11/25/20 PageID.1432 Page 2 of 2



 1    Constitution nor the [Federal Magistrates Act] requires a district judge to review, de novo,
 2    findings and recommendations that the parties themselves accept as correct.”).
 3          The record reflects that no objections have been filed by either party. The Court has
 4    reviewed the Report and Recommendation, the record, and the submissions of the parties.
 5          IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 19) is
 6    ADOPTED in its entirety. IT IS FURTHER ORDERED that the Petition for Writ of
 7    Habeas Corpus pursuant to 28 U.S.C. § 2254 filed by Petitioner Michael D. Kane (ECF
 8    No. 1) is DENIED. The Clerk of the Court shall enter judgment in favor of Respondent
 9    and against Petitioner.
10     Dated: November 25, 2020
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                             3:19-cv-01354-WQH-MDD
